FILED
                           NOT FOR PUBLICATION
                                                                         MAY 21 2021
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10207

                Plaintiff-Appellee,             D.C. No. 4:12-cr-00818-PJH-1

 v.
                                                MEMORANDUM*
ROYLAND RICE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Royland Rice appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We vacate and remand with instructions that

the motion be dismissed without prejudice.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      An inmate may file a motion for compassionate release in the district court

“after the defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A). The requests for compassionate release the

district court cited as proof of exhaustion were directed to Rice’s unit manager and

made no mention of COVID-19 or any medical conditions; indeed, in one of his

requests, Rice denied any serious medical issues. As the government argues, these

requests were insufficient to meet the exhaustion requirement. See 28 C.F.R.

§ 571.61(a) (inmate’s request to the BOP must be submitted to the warden and, at a

minimum, contain the “extraordinary or compelling circumstances that the inmate

believes warrant consideration”). In light of the mandatory language of the

compassionate release statute,1 the district court lacked authority to address Rice’s

motion. See Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016).

      Accordingly, we vacate the district court’s order and remand with

instructions that it dismiss Rice’s motion without prejudice. Rice is free to file

another motion for compassionate release in the district court, and we express no



1
  Because it does not affect our decision, we do not decide whether the exhaustion
requirement under § 3582(c)(1)(A) is jurisdictional or “a mandatory claim-
processing rule subject to forfeiture,” Fort Bend Cnty. v. Davis, 139 S. Ct. 1843,
1851 (2019). Even if it is solely a claim-processing rule, the government has
invoked it here, requiring dismissal of Rice’s motion. See id. at 1849.

                                          2                                    20-10207
opinion as to the merits of such a motion.

      VACATED and REMANDED.




                                         3   20-10207